Minturn, J.
(dissenting). The question was one of fact, whether it was necessary for plaintiff as he testified, in order to avoid the impending danger of bodily harm from hi? co-employes, engaged in the general work, to enter the passageway in question, which was open, unlighted and apparently for the general use of employes, who like this plaintiff ex necessitate, might have to use it as a means of avoiding the personal danger which threafened him, in the ordinary procedure of the work, caused undoubtedly by the meagre width of the way over which they were forced to travel. Whether the defendant should have reasonably anticipated such an untoward result, as a necessary consequence of the cramped situation, and provided the necessary lights to protect its employes, while using it as via necessitatis, was a jury question.
*602See eases cited by the Chancellor in dissenting opinion. Cronecker v. Hall, ante p. 450.
For affirmance — The Chief Justice, Trenchard, Parker, Berger, Kalisch, Black, White, Heppenheimer, JJ. 8.
For reversal — The Chancellor, Swayze, Minturn, Williams, JJ. 4.